Case 0:20-cv-61766-RKA Documents Entered an FLED Racket RIBfAKR) Ragedatez

 

 

  

 

 
 

[

 

 

 

 

 

 

 

 

 

 

 

Plaintififs}

¥. Civil Action No, 0:20-cv-61766-RKA

ELITE RECOVERY SOLUTIONS, INC.

 

Mregent Page ewer “eset” Sane! Saag Sipe” “ait” ait” Mate! eer! Sarge!

Defendant(s)
SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address) ELITE RECOVERY SOLUTIONS, INC.
8615 S. COTTAGE GROVE AVE.
CHICAGO, IL 60619

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney.
whose nae and address are: Alexander J. Taylor

Sulaiman Law Group, Lid
2500 S Highland Ave, Suite 200
Lombard, iL 60748

Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date Aug 31, 2020

 

 

Deputy Clerk
U.S. District Courts

 

Clerk of Court

 
Case 0:20-cv-61766-RKA Document 4 Entered on FLSD Docket 09/15/2020 Page 2 of 2

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
FLORIDA

Brenda K. David Case No.: :20-CV-61766-RKA
Plaintiff(s),

AFFIDAVIT OF SERVICE

VS,

Elite Recovery Solutions, Inc.
Defendant(s),

 

1, Don Eskra, being first duly sworn on oath, depose and say the following:

fam over the age of 18, not a party to this action, and an employee of Elite Process Serving and Investigations,
Inc., a licensed private detective agency, license number 117-001 199.

Type of Process: Summons in a Civil Action and Complaint

Defendant to be served: Elite Recovery Solutions, Inc.

Address where served: 8615 South Cottage Grove Avenue, Chicago, EL 60619

On September 10, 2020 at 3:17 PM. I served the within named defendant in the following manner:

CORPORATE SERVICE: By leaving a copy of this process with Angela Gregory, (Title) Office Manager , a
person authorized to accept service and informed the person of the contents thereof,

Description of person process was left with:

Sex: Female - Race: Black - Hair: Black - Approx. Age: 30 - Height: 5ft 6in - Weight: 180

Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the undersigned
certifies that the statements set forth in this instrument are trae and CONTECL, EXCept as to matters therein stated to

be on information and belief and as to such matters the undersigned certifies as aforesaid that he/she verily
believes the same to be true.

FURTHER AFFIANT SAYETH NOT. [ ) i (
x. ZL. (ly 7 ise

DonEskfa *~

   

~ §

State of __L { | ! i

County of Wi Ll

Subscribed and Sworn to before me on this

| day of Soplember 20a
es AO)

Signature Of Nptary Public

    

Te eee eee ee ee
nae PO POPP et F Pe

 

NN COMMISSION EXPIRES 06/20/21

Tee ee ee Te eee eee ee ee
POP PPP PPL PPP PPP PPP ELL P OPS

2 «
Job: 547740 2 OFFICIAL SEAL ‘
es ; K REYES 3
@ NOTARY PUBLIC - STATE OF ILLINOIS 3
s 4
é $

 

 

 

 
